Title: Francis Adrian Van der Kemp to Thomas Jefferson, 10 December 1818
From: Van der Kemp, Francis Adrian
To: Jefferson, Thomas


          
            My Dear and respected Sir!
            Oldenbarneveld
10 Dec. 1818.
          
          During Several months I intended to write you—which for a while was delayd by my occupations during the Summer Seasons—and Some gloomy apprehensions, that I should write in vain. In this painful anxiety Some dark rumours, that mr jefferson was Severily indisposed made me abandon the thought and I listened rather to fear than to hope. Indeed this year had been to me peculiarly distressing—by the fall of relatives and friends here and in Europe—The one Succeeded the other—
          ut unda inpellitur unda—
          My Dear friend mrs Adams did in her last Letter exert herself to Sooth my anguish and too acute feelings—when one of her friends informed me, at her request, of her approaching departure from us—and with the next mail—I received tiding—She was no more—My fate is peculiar in this respect—So many, who honoured me with their distinguishing kindnesses—and all departed except an Adams a Jefferson. I doubt not therefore, as I See from a § in a Pennsylvanian paper—your recovery—that you will not take it amiss, that I address you once more—even though i can not render my Letter very interesting—it would no doubt give me an unbounded Satisfaction was it in my power—and to aspire to it can not be blamed—
          I had only a few lines this week of mr. Adams—his health is good—and his calm firmness—unbroken, as my friends informed me.
          The interesting contents of your Lett. of Febr. 9—had long before, and have often Since that period the Objects of my investigation—It is too general the case, and the richest Spring of error—that first an hypothesis is framed—and then facts distorted—as on the bed of Procrustes—if you join to this a equivocal and often incorrect Phraseology—then few errors  exists, which may not be traced up to one of these Sources—while an exact definition of words as well as of terms—and assuming nothing as truth, which is problematic, would be the means of avoiding numerous logomachies—This particularly is the case with regard to the facts and words of creation—nothing matter—Spirit & this has been the cause of the various theories of the Wernerians—and Huttonians—both true in Some respects—and of the numberless, more or less correct theories of the geologistes—The existence of an Intelligent first cause—whose nature we can not comprehend—and of whom we can not acquire—in the most exalted Station—we may imagine—but very inadequate conceptions—The existence of Such a Being—all powerful—all wise and good—is the chief point. An undetermined—and eternal Successive creation is not inconsistent with it—nay—may enhance these Ideas—millions and millions of world—eternally renovated—with Inhabitants adapted to its varieties—in an uninterrupted Succession, allways Striving and gradually—even unvoluntarily—led to higher perfection—imbues us—it Seems—with a more Sublime idea of a first cause—than the existence of any part—for a few triffling years—and a few Ephemeridal Insects.   Neither do I See in the gospel doctrine any thing contrarÿ to Similar possibilities—our future existence—this was its chief, but—with the mean how to obtain it—It does not even Strike me, as an incongruity, althoug I have not examined the Subject thoroughly, that even the brute creation might be intended for a higher degree of perfection—individually as well as Specifally—althow not yet Susceptible of moral obligations,
          But I wander in a field too vast—without knowing—if it is acceptable—I believe—I mentioned, that our Gov—and Some of my friends have persuaded me to examine and translate our Records—I am not determined, if I Shall continue in this difficult task—my eyes are nearly dimmed—but its contents remain highly interesting—I finished about 1000 in fol. among these—Two vol. of Law Records of the city of Albany—of the middle of  17. cent: when this place for its Security against the natives had yet a board fence. The oath was held very Sacred—and offered and accepted with high reverence—quite otherwise as in the courts in our days—the police was active and rigid—justice expeditious and energetic—and tho arbitrary—generally just—without assistance or intervention of Lawyers—The magistrates often despotic—and yet the community, Sometimes So bold, that the first dared not to  use any controul—but permitted the  Latter to act—as they pleased, leaving to it the consequences—No language—during the Revolution was Stronger than thers—1654—Their bigotry was high—the Magistrates Swore—to defend the Reformed Religion and Synod. of Dort—and not to tolerate any  Sect—In reading these petitions—So bold So provoking—considering the association—in this State—and N. Engl—I See the Embryo—Seed—of Revolutionary principles—which in time were to be developed—and was indeed this grand task not long before prepared in that number of Small Republics in Italy—and their principles—spread by their Literati—aftat the revival of Letters—over the whole continent of Europe—and well principally Germanÿ—and afterwards France? It Seems So—that a Philosophical improvement had been long preparing, and that the numerous bold burlesque writers—the merciless attacks on the Clergy—the undermining of the authority of priests and Popes—the  defiance of Spiritual weapons and bold defence of the Secular arm—layd the foundation—on which—one or two centuries later Luther and calvin build—Such a Was Cecco-d’Ascoli perhaps Rienzo too—certainly Piero Carnesecchi and others—Here is a yet undiscovered Country—and I am confident, if the public and private Librairies of Italy were Searched by candid and enlightened Travellers vast treasures might be discovered and much light Spread on the knowledge of the human mind—to which conclusion I am inclined from the glances I have thrown on their Literary productions of the 15 and Sixteenth Century—
          In England—as well as in germany truth Steps boldly forward with gigantic Steps—few publications more in the manner of Basanistes—assisted by prudent Politic Reformers may Sap that baseless Fabric, and crumble it in ruins—Let only the XXXIX art be Sent hors de combat, leaving the loaves and fishes of Church-emoluments—as a Political measure—to the Episcopalians without compelling these to a particular Set of tenets—with the Sinking of the rotten burroughs and few other Parliamentary reforms. may and England do may Survive a long  while in prosperity—While all the continental powers Shall have dwindled away to their former insignificancy—and arts and Sciences—and commerce—having crossed the ocean—and numerous Independant Governments—of every Size and modification established and grown up in America, the names of Washington—of Adams and Jefferson Shall be reechoed from the Atlantic to the Pacific Sea. One word more—I See—with great Satisfaction—that—Te auspice—Deo adjuvante—your university is to be regenerated. All depends upon its organisation—can your all-powerfull influence in Virginia  not effect—the creation of one Professor  Professorat—of Divinity—,,to give Lectures in Jewish Antiquities Ekclesiastical history and Biblical Criticism,,—whose united powers—well combined—and prudently and boldly exerted—no error can resist?   I received from England Belsham Portrait—a masterly engraving—and with it—a Letter of a Mabar Indian to the unitarian Society—who preaches that doctrine in India  with Success—informing me, that the learned Brahmin 
   𝗑 Ram Mohan Roy
 whose only objection to Christianity is the doctrine of the Trinity, intends to make a visit to London—If So—I expect to hear its Success. Recommending me to the continuance of your kind distinguishing attentions, I remain with high respect
          
            Your grateful and obliged
            F Adr van der Kemp
          
        